  

UNITED STATES DISTRICT COURT
for the

 

 

 

 

EASTERN DISTRICT OF CALIFORNIA ey
19-1. -06 mC cS
UNITED STATES OF AMERICA 3 J19-my- 00230 MC a2.
VS. CASE/CITATION NO. CA SG / bao076 2% | a
S
Alan Me Rhee. ORDERTO PAY ry
_ -
SOCIAL SECURITY #: — 7
DATE OF BIRTH:
DRIVER'S LICENSE #-_o-y w —
ADDRESS: —
VUloautrslle Ce COEF >
CITY STATE ZIP CODE

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER’S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE INFORMATION ISTRUE AND RECT.

DATE: _3-5-QRNOIF CL a: AMF
. DEFENDANT'S SIGNATURE .
lou ase bexoka cineecl on. Surars. Stoner ¢ aucK prabekion
YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING: Y |

=O Qe. o

 

Fine: $ 12 Ss <2 and a penalty assessment of $ _ AS ____fora TOTAL
AMOUNT OF:$ _/.S ©) *— _ within. .3CD | nis Sha ae
rent. SOPAATETrCTT MH NN

 

full
(_ ) Restitution:

( ) Community Service with fees not to exceed $
—corpiated-by 3 oy OUP are Boolkla fed Lom
Entering lands’ © upersisecl & au co Can Whe nace 1)
PAYMENTS must be made by CHECK or MONEY ORDER, payable to: Clerk, USDC and mailed t

 

    
  
 

 

 
 

    
    

CENTRAL VIOLATIONS BUREAU C CLEF
Po Box 74868—- TXOSYT 1 5
PHHABELPHIA-PA49176.1363 SA
1-800-827-2982 Stn Ban iO) T™'

or 7TPA7 y

 

Pay on-line at www.cvb.uscourts.gov
and Click on “Pay On-Line”

   

Your check or money order mu
your account is credited for payn

Date:_8-5-QO\G

Clerk’s Office

te your name and case/citation number shown above to ensure
d.

EDCA-3

FPI-PET
